Countryman, J.
The point is clearly presented on the various rulings at the trial to which exceptions were taken, whether any relation existed between the defendant and the plaintiff at the time of his misadventure, which imposed on the defendant any duty or obligation of care or protection toward him, at least as against personal injury directly caused by the positive acts of its own agents or servants. It must be allowed that the plaintiff had no right to be on the car at the time and place, and under the circumstances disclosed by the evidence. He was not a passenger or servant, nor entitled to be recognized as such for any purpose. He was not when discovered by the agent where the public had a right to be, so that the company on that account owed him any special duty whatever. He had entered the car without the knowledge or permission of the agents of the company, and in violation of its regulations, while its servants were engaged in the *479performance of their legitimate duties. Is the defendant liable under such circumstances for an injury to the plaintiff which resulted from the wrongful acts of its servants while thus engaged in its service? It will be observed that the question is confined to the positive or affirmative acts of the servants directly producing the injury in contra-distinction to mere remissness or negligence on their part in the ordinary routine of duty which might have indirectly caused the same result, as by a collision or running off the track. In the latter case it must now be regarded as settled in this court, that no liability would have attached to the company. Robertson v. New York & Erie Railroad Co., 22 Barb. 91; Eaton v. Del., Lack. & West. Railroad Co., 13 Amer. Law Reg. 665 (Commission of Appeals); Flower v. Pennsylvania Railroad Co., 69 Penn. St. 210 (8 Am. 251).
The Commission of Appeals in the ease of Eaton v. Del., Lack. & West. Railroad Co., supra (not yet reported in the regular series), very fully considered the latter question and distinctly decided that the company could not be held responsible for an injury to a person while riding on a coal train even by permission of the conductor, but against its regulations, where the injury was the result of a collision caused by the negligence of its servants in the management of the train. As the plaintiff had no right on the train and the conductor had no power to consent to his being there (such is the reasoning of the court), the company owed him no duty as a passenger and he remained there at his own risk, in reference to all the ordinary perils of the road. But the case is different when the injury is the immediate result of the personal interference and positive act of the servant, who was endeavoring at the time, in an improper manner, to enforce the rules of the company. It was doubtless the right and duty of the baggage-man in pursuance of his instructions to remove the plaintiff by force if necessary from the train, but this was not a duty to be performed regardless of time, place or circumstances. Even a wrong-doer has some rights which are entitled to protection. The lad had not, by his indiscretion, forfeited his life or his right to exemption from needless exposure to peril, and notwithstanding he was a trespasser, the baggage-man was bound to exercise his right with reason, and use proper care and prudence inputting him off the train. The servant in thus removing the plaintiff was engaged in the line of his duty and obeying the instructions of the *480company, and to shield the defendant, therefore, from liability the instructions must have been reasonable and proper with reference to the rights of the plaintiff, and must have been executed under all the circumstances in a reasonable and proper manner. Having made suitable regulations, the defendant was also bound to see that they were properly executed. The principal must necessarily be answerable within reasonable limitations for the manner in which his instructions are carried into effect. This responsibility does not originate, in a case of this character, in any special relation the principal has assumed to the other party by virtue of an agreement between them, express or implied, but is founded on that primary obligation which every person in society owes to every other, to inflict asdittle injury upon an aggressor as is consistent with the preservatio.n of one’s own rights. It is immaterial to this inquiry whether the plaintiff was rightly or wrongly on the train. As a wrong-doer the principal would have been justified in removing him, but in doing so would have been bound to act with reasonable caution suitable to the circumstances, so as not to inflict unnecessary injury. This power can be delegated to an agent, but the agent, in its exercise, is subject to the same restrictions,1 and the principal is equally bound by the acts of the agent as if they were performed in person, while the agent is engaged in the execution of the power. And the principal must necessarily be bound by any lack of judgment or discretion of the agent, whereby he acts improperly and inflicts unnecessary injury. This rule has been recognized and the liability of railroad companies rigidly enforced in several precisely similar cases. Lovett v. Salem, etc., R. R. Co., 9 Allen, 557; Holmes v. Wakefield, 12 id. 580; Kline v. Central Pacific R. R. Co., 37 Cal. 400; Sanford v. Eighth Avenue R. R. Co., 23 N. Y. 343. The learned judge was, therefore, strictly correct in his charge to the 'jury : “ that although the plaintiff was wrongfully, and a trespasser, on the train, yet if the baggage-man, in the discharge of his duty, pushed him off the train in an improper manner and at a dangerous place, the defendant was liable.”
It is insisted, however, that the evidence on which the verdict must now be sustained, conclusively shows that the act of the baggage-man in expelling "the defendant from the train was willful if not malicious, and that the defendant, in any event, was not liable for the willful acts of its servants. The court, in denying the motion for a nonsuit, ruled that it was a question for the jury whether the *481baggage-man “ in putting the boy off the train acted willfully and wrongfully, or within the scope of his authority from the defendant and finally charged the jury on this subject as follows : “In doing that act rias he acting as the employee of the defendant in good faith in the discharge of a duty he owed the company, or was he acting willfully and maliciously toward the plaintiff outside of and in excess of his duty ? In the former case the defendant would be liable for his careless and negligent discharge of his duty. In the latter case Gow alone would be responsible in law for the consequences.” This was excepted to, and it is stated that the defendant’s counsel insisted “ that the instruction * * * was too unfavorable to the defendant, that it was not requisite that Gow should have acted maliciously as the defendant was not liable if he acted willfully and wantonly without any authority.” But no request was made to submit any other or different proposition to the jury, nor was there any ruling or exception in reference to the proposition upon which the counsel insisted.
It is evident from all the rulings on this subject and the charge taken together, that the learned judge understood and used the words “willfully and maliciously” as conveying, in a legal sense, essentially if not precisely the same meaning. And it is not clear that he was in error. A “malicious injury” is defined to be “an injury committed wantonly, willfully or without cause. ” 2 Burrill’s Law Dic. 175. The intentional doing of a wrongful act with knowledge of its character, and without cause or excuse, is malicious. Commonwealth v. York, 9 Metc. 93, 104; Wiggin v. Coffin, 3 Story, 1, 7; Etchberry v. Levielle, 2 Hilt. 40. It is not necessary, to constitute express or actual malice, that the act should proceed from hatred or illwill, but it may be inferred from an apparent mischievous intention of the mind, or from inexcusable recklessness. King v. Harvey, 2 Barn. & Cress. 268; 1 Russell on Crimes, 483, note i; 6 Am. Law Reg. 322; Etchberry v. Levielle, 2 Hilt. 40. Malice, in the sense of the law, means willfulness. Dexter v. Spear, 4 Mason, 115.
But if the language, or the connection in which it was used, was liable to misconstruction, it was the duty of the counsel to have made a specific request to charge the’ particular proposition which he desired to have submitted to the jury, and having omitted to do so he should not now be permitted to raise a point founded upon a hypercritical rendering of the charge. It does not appear that the *482court declined to charge the proposition in question, or that any exception was taken which presents the point whether the defendant was liable if the act of the agent was willful but not malicious. The charge, as made, was in accordance with the rule often asserted and recently re-affirmed in this State. Jackson v. Second Avenue Railroad Co., 47 N. Y. 274; Higgins v. Watervliet Turnpike & R. R. Co., 46 id. 23. It would be a fruitless task to undertake to harmonize-all the cases bearing on this question, even in the court of last resort. While all apparently recognize the same rule, many of them have turned upon distinctions which are exceedingly astute and arbitrary. But all the authorities agree in requiring the court to submit the question to the jury whether the act of the agent was willful or malicious, whenever there is room for discussion as to the motives which prompted its performance. In this case it was clearly a question of fact upon all the evidence, and the verdict cannot therefore be disturbed. It may well be doubted whether the chief difficulty in the application of the rule by which the liability of the principal is to be determined, has not arisen from the effort to characterize and classify the acts and motives of the agent as willful and malicious, or the contrary. The true criterion of his liability, it would seem, should be whether the act of the agent was performed in the course of his employment, or while he was immediately engaged in the business of his employer. The act, and not the manner in which it is performed or the mental condition of the actor, should determine its relation to the service in which he is employed. If the act itself be in the line of his duty, and result in injury to another, the principal should be responsible whether the agent was acting in good or bad faith, negligently or willfully. It cannot, on principle, affect the quality of a given act, so far as its relation is concerned to the business or service which is the bond of connection between the employer and employed, whether it was the result of negligence, carelessness or malice. In either event the act ipso facto was or was not within the scope of his employment, without reference to the motives with which it was performed.
The reason of the distinction as commonly recognized is tersely stated by Gowns, J., in Wright v. Wilcox, 19 Wend. 343, 346, 347, as follows : “ The law holds such willful act a departure from the master’s business, * * * and a going into the servant’s own independent business.” With due deference this reasoning seems to be inconclusive and unsatisfactory. The same act is held to be *483within the master’s service when performed with a good motive, and a departure from his service in a new and independent business of the servant when performed with a bad motive. Hot can the act of an agent resulting in injury to another, which is within the "line of his duty when carelessly or recklessly performed, be taken out of such business or employment when repeated under the same circumstances with a similar result, by the mere fact that it was performed from malicious motives P If a principal will employ an agent of reckless disposition, irascible temper, or ungovernable passions in a responsible position, requiring intelligence, tact and judgment, he should be answerable for his willful or malicious conduct as well as negligence, especially to those with whom he is brought in contact solely by means of such employment and while directly engaged in performing his duties, to the same extent as if he himself were possessed of the same temperament and had while performing the service committed in person the identical injuries. And the tendency of the later decisions seems to be in this direction. Howe v. Newmarch, 12 Allen, 49; Ramsden v. Boston & Albany R. R.. Co., 104 Mass. 117; Higgins v. Watervliet T. & R. R. Co., 46 N. Y. 23; Jackson v. Second Avenue R. R. Co., 47 id. 274. But it is unnecessary to pass on this question in this case, as it must be assumed on the verdict that the act of the baggage-man was neither willful nor malicious.
It is also insisted that the court erred in its remarks to the jury in relation to their rendering “ such a verdict as a sound public sentiment would approve and sustain.” If this could be regarded as a direction to the jury to consult public sentiment and be governed by it in arriving at their verdict, it could not be sustained. But such, is not the meaning of the remark as is evident when it is read in connection with the preceding sentences in the charge. It was made in reference to the subject of damages and in the interest of the defendant. It was the conclusion of some deprecatory, allusions to the prevalent prejudice and hostility to railroads followed by an expression of confidence that the jury would not allow their judgment to be warped by such prejudice or hostility, but would render a verdict which “should be the unbiased and deliberate expression of their honest judgments, such a verdict as a sound public sentiment would approve and sustain.” The remark was in no wise calculated to injure or prejudice the defendant.
*484The motion for a new trial must be denied and judgment ordered on the verdict, with costs.
Landon, J., concurred. Bookes, J., also concurred, except as to the last proposition discussed in the opinion, and as to that point he dissented.

Judgment for plaintiff.